Citation Nr: 0314920	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  99-18 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to a compensable rating for cervical strain.  

2.  Entitlement to an increased rating for rhinosinusitis, 
currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from July 1992 to 
October 1998  His appeal came before the Board of Veterans' 
Appeals (Board) from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  In June 2002, the Board undertook 
additional development with regard to the appellant's claims.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

As indicated, the Board undertook additional development of 
the appellant's claims in June 2002.  VA medical records and 
a November 2002 VA ear, nose, and throat examination report, 
that contained opinion as to the nature of the appellant's 
nasal disability and evaluation as to the severity of those 
conditions, were obtained.  

Since the Board undertook the additional development, the 
United States Court of Appeals for the Federal Circuit (Fed 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2) (which allowed 
the Board to undertake the action necessary for a proper 
appellate decision) because, in conjunction with the amended 
rule codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  The Fed Circuit also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (which permitted the Board to provide the 
notice required by 38 U.S.C. § 5103(a) and § 3.159(b)(1) and 
provided the appellant not less than 30 days to respond to 
the notice), because it is contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his right to 
have the new evidence initially considered by the RO.  No 
such waiver is of record in this case.  The result is that 
the RO must review the evidence developed by the Board and 
adjudicate the appellant's claims considering the newly 
obtained evidence, as well as evidence previously of record.  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA are 
fully complied with and satisfied.  See 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
appellant of what evidence VA will develop, 
and what evidence the appellant must 
furnish.  

2.  Thereafter, the RO should readjudicate 
the claims for increased ratings for 
cervical strain and rhinosinusitis, taking 
into consideration the evidence obtained by 
the Board (the November 2002 VA examination 
report and additional VA medical records), 
as well as evidence previously of record 
and the appellant's contention that, 
because he has both sinusitis and rhinitis, 
he is entitled to be rated separately for 
each of those disabilities.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board.  

The appellant need take no action until notified, and he has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


